Detailed Action

►	The applicant's Preliminary Amendment filed13 JAN 2020 has been entered.  Following the entry of the Preliminary Amendment, Claim(s) 21-46 is/are pending.

Drawings

►	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
The lettering is not of proper size, uniform density, and well-defined in Figure(s) 18, 
FIG.  18 (Continued) and FIG 19.  See 37 CFR 1.84(p)(1) – (5).  (“Numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height.”)


►	Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

►	Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

►Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

►	A marked-up copy of any amended drawing figure, including annotations indicating the changes made, are required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

►	Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

►	If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Sequence Rules  

►	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.

35 U.S.C. 102 

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that may form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim Rejection(s) under 35 U.S.C. 102/103 

►	Claim(s) 21-29, 33-34 and 37-46 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Peikon et al. [US  2018/0024139 – hereinafter “Peikon”].

	Claim 21 is drawn to a plurality of compositions each comprising an antibody associated with one or more oligonucleotides, wherein one of the at least one or more oligonucleotides comprises a target region and a unique identifier for the antibody that it is associated therewith, and the antibody is capable of specifically binding to a protein target, and the unique identifier is selected  from a diverse set of unique identifiers comprising at least 100 different unique identifiers.
	Peikon teach a plurality of compositions each comprising an antibody associated with one or more oligonucleotides wherein the oligonucleotide comprises an antibody identifier sequence, see at least Fig, 1A-E and at least paras 4 and 13. Peikon does not teach wherein “the unique identifier is selected  from a diverse set of unique identifiers comprising at least 100 different unique identifiers” however, that limitation is directed to how the composition of compositions is made and as such fails to structurally limit the claimed composion. The patentabilty of a composition depends on its structure and not how it was made or how it is to be used.

	Claim 22 is drawn, in part, to an embodiment of the compositions of Claim 21 wherein the protein target is selected from a defined group which includes cell-surface protein.
	Peikon teach this limitation, see at least para 4.

	As regards Claims 23-28 and 33-34, see at least paras 39-41 in  Peikon.

	As regards Claim 29, see the sequence disclosed in para 96.

	As regards Claim 37-39, see at least Figure 1A-E and paras 4-5 and 13 in Peikon.

	As regards Claims 40-45, note that Peikon teach kits comprising the antibody-oligo conjugates disclosed therein, see at least para 8.   
As regards Claim 46, see the sequence disclosed in para 96.

Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peikon. as applied above against Claim  21 and further in view of Nolan et al. [US 2018/0030504 – hereinafter “Nolan”].

	Claim 30 is drawn to an embodiment of the plurality of compositions of Claim 21 wherein the oligonucleotide associated to the protein binding reagent through a linker. 
Peikon reasonably suggest the composition of Claim 30 having most of the limitations of recited  for the reason(s) outlined above except Peikon does not teach that their oligos are associated with their antibodies through a linker,.Rather, Peikon teach that the oligos are conjugated with the antibodies. However, it was well known to associate oligo to antibodies via linkers, see for example para 71 in Nolan.   Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the method of associating oligos to antibodies of Nolan (i.e. via a linker) for the method of associating taught by  Peikon. Please note that  substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007). 
	As regards Claim 31,  note that Nolan teach conjugating their oligos directly to the antibodie (i.e. the oligo comprises the linker), see at least para 71. 

	 The limitation of Claim 32 is considered inherent to the oligos of Peikon. The oligos of Peikon  can be attached to the antibodies and can then be  removed, for example, by a nuclease.
Non-Statutory Obviousness-type Double Patenting

►	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



►	Claim(s) 21-46 is/are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-4, 7-8, 16, 23-24 and 1109-1116 of copending Application No. 15/715,028, now allowed.  Although the conflicting claims are not identical, they are not patentably distinct. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

►	Claim(s) 21-46 is/are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1-19, 21-27 and 29-33 of copending Application No. 16/789,358.  Although the conflicting claims are not identical, they are not patentably distinct. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.





Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
Examiner Search Notes

16 MAY 2022 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL PCTFULL, JPFULL, CNFULL, KRFULL via SEARCH  & Medline CAplus and BIOSIS via STNext;  
and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Office Actions  in USSN 15/715,028 and 16/789,358
  
Planned Search 

Search terms:

All Inventor(s) e.g. Fan C?/au 
Antibod$
Oligonucleotide$ or nucleic or DNA or RNA 
Conjugated
linker
tag or identifier or barcode$
►	See the Examiner’s SEARCH and  STNext  search notes/strategy in IFW.

Application No.: 16/459,444


NOTICE TO COMPLY WITH REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE SEQUENCE AND/OR AMINO ACID SEQUENCE DISCLOSURES 


The nucleotide and/or amino acid sequence disclosure contained in this application does not comply with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825 for the following reason(s):

■	1. This application clearly fails to comply with the requirements of 37 C.F.R. 1.821-1.825.  Applicant’s  attention is directed to these regulations, published at 1114 OG 29, May 15, 1990 and at 55 FR 18230, May 1, 1990.

□	2. This application does not contain, as a separate part of the disclosure on paper copy, 
	a “Sequence Listing” as required by 37 C.F.R. 1.821(c).

□	3.  A copy of the “Sequence Listing” in computer readable form has not been submitted as           required by 37 C.F.R. 1.821(e).

□	4.   A copy of the “Sequence Listing” in computer readable form has been submitted.  However, the content of the computer readable form does not comply with the requirements of 37 C.F.R. 1.822 and/or 1.823, as indicated on the attached copy of the marked-up “Raw Sequence Listing.”

□	5.   The computer readable form that has been filed with this application has been found to                                                                                                              be damaged and/or unreadable as indicated on the attached CRF Diskette Problem Report.  A Substitute computer readable form must be submitted as required by 37 C.F.R. 1.825(d).

□	6. The paper copy of the “Sequence Listing” is not the same as the computer readable from of the “Sequence Listing” as required by 37 C.F.R. 1.821(e).


■	7. Other:  Some  of the  nucleic acid  sequences in Figs. 18, 18 (Continued) and 19 are  not accompanied by a corresponding SEQ ID NOs. as required. These sequences should also be included in the Sequence Listing.

Applicant Must Provide:

■	An initial or substitute computer readable form (CRF) copy of the “Sequence Listing”.


■	An initial or substitute paper copy of the “Sequence Listing”, as well as, an amendment directing its entry into the specification.

■	A statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d).                                                                                                                                        

■ 	Amend the specification and/or the drawings to include the required SEQ ID NOs.